Citation Nr: 0405097	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  00-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
osteoarthritis of both ankles.

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of a right ankle fracture.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from November 1966 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1999, January 2000, and February 
2000 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA) was made law.  In general, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In part, the VCAA 
specifically requires the VA to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5107(a).

In February 2002, the veteran presented sworn testimony in 
support of his claim during a hearing in Montgomery before 
the undersigned Veterans Law Judge, who was designated by the 
Chairman of the Board to conduct the hearing.  

In a June 2002 decision, the Board denied the benefits 
sought.  The veteran perfected an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  

In response to a Joint Motion for Remand filed by the parties 
to this appeal, the Court vacated the Board's June 2002 
decision and remanded it to the Board for further action in a 
February 2003 Order.  The veteran and his attorney have been 
notified of the status of the appeal, and the veteran's 
attorney has filed relevant argument along with new medical 
evidence in support of the veteran's appeal in a January 2004 
letter.

In the Joint Motion for Remand, both the veteran's attorney 
and the Secretary agreed that the Board's June 2002 decision 
failed to comply with newly-amended duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)), as interpreted by recent Court 
decisions.  

Although the veteran's claims were initially reviewed by the 
RO prior to the passage of the VCAA, review of the record 
reflects that even after the passage of the VCAA, he was 
never been provided with the substance of 38 C.F.R. § 3.159, 
the regulation implementing the notice and assistance 
requirements of the VCAA.  He has also not been formally 
notified of the VA's duty to assist him and of his 
responsibilities in the development of his claim.  That is, 
he has not been formally provided with information regarding 
the parameters of his own responsibility vs. that of the VA 
in developing his claims.  The Court has held upon many 
occasions that such specific notice is required.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

The Joint Motion for Remand also indicated that the Board 
should consider whether the veteran may be entitled to 
special monthly compensation on account of functional loss of 
use of his right foot.  Given the severity of the veteran's 
right foot disability, this issue is reasonably raised by the 
facts of the case in conjunction with the veteran's claim for 
an increased disability rating for his right ankle 
disability.  The RO has not yet performed an initial 
adjudication of this issue.

Although the veteran's attorney has waived initial RO review 
of the newly-submitted medical evidence, it would be improper 
for the Board to review this evidence in the context of an 
adjudication of the veteran's claims prior to the provision 
of proper VCAA notification.  Therefore, all issues on appeal 
must be returned to the RO for appropriate action.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what evidence 
VA will develop, and what evidence the 
veteran must furnish.

2.  The RO should again review all the 
evidence of record, to include explicit 
consideration of entitlement to an extra-
schedular disability rating based upon 
impairment resulting from the veteran's 
right ankle disability, and entitlement 
to special monthly compensation for loss 
of use of the right foot.  The newly-
submitted medical opinion should be 
expressly considered with regard to all 
issues on appeal.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




		
	Mark W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


